 8:17-cv-00379-LSC-CRZ Doc # 133 Filed: 12/14/18 Page 1 of 2 - Page ID # 2302



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG                )
COOPERATIVE,                     )
                                 )                       CASE NO. 8:17-cv-379
           Plaintiff,            )
                                 )
v.                               )
                                 )
DANIEL K. LEONARD; SUSAN         )
LEONARD; THE BENEFIT GROUP       )
INC.; ANASAZI MEDICAL            )
PAYMENT SOLUTIONS, INC. d/b/a    )
ADVANCED MEDICAL PRICING         )
SOLUTIONS; CLAIMS DELEGATE       )
SERVICES, LLC; and GMS BENEFITS, )
INC.,                            )
                                 )
           Defendants            )


   PLAINTIFF’S MOTION TO CONTINUE TRIAL DATE AND EXPERT WITNESS
        DEADLINES AND TO ESTABLISH PROGRESSION DEADLINES

       COMES NOW the Plaintiff, by and through undersigned counsel, and hereby moves this

Court for an Order: (1) continuing the trial date, currently set for August 13, 2019, until early

November 2019, at a date and time consistent with this Court’s docket; (2) continuing deadlines

for expert witness disclosures from January 15, 2019 for Plaintiff, March 15, 2019 for

Defendants, and April 1, 2019 for Plaintiff’s rebuttal experts, until April 15, 2019, May 15, 2019,

and June 1, 2019, respectively; and (3) establishing case progression deadlines consistent with

this Court’s docket. Plaintiff submits is brief and evidence of index in support hereof.

       DATED this 14th day of December, 2018.
  8:17-cv-00379-LSC-CRZ Doc # 133 Filed: 12/14/18 Page 2 of 2 - Page ID # 2303



                                           CENTRAL VALLEY AG COOPERATIVE,
                                           Plaintiff.


                                     BY: /s/ Michaelle L. Baumert
                                         Michaelle L. Baumert, NE Bar #20948
                                         Kenneth M. Wentz, III, NE Bar #23580
                                         JACKSON LEWIS P.C.
                                         10050 Regency Circle, Suite 400
                                         Omaha, NE 68114
                                         Phone: (402) 391-1991
                                         Fax: (402) 391-7363
                                         Email: Michaelle.Baumert@jacksonlewis.com
                                         Email: wentzk@jacksonlewis.com

                                           René E. Thorne (admitted pro hac vice)
                                           JACKSON LEWIS P.C.
                                           650 Poydras Street, Suite 1900
                                           New Orleans, LA 70130
                                           Phone: (504) 208-1755
                                           Fax: (504) 208-1759
                                           Email: thorner@jacksonlewis.com

                                           ATTORNEYS FOR PLAINTIFF



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of December 2018, I electronically filed the
foregoing document with the United States District Court for the District of Nebraska e-filing
system which will sent notification of said filing to all counsel of record.


                                                         /s/ Michaelle L. Baumert
                                                         Michaelle L. Baumert




4835-9292-9154, v. 1
